Case 1:17-cv-22652-KMW Document 142 Entered on FLSD Docket 06/10/2020 Page 1 of 40



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                  Case No. 17-22652-CIV-WILLIAMS

   DAVID M. RODRIGUEZ,

               Plaintiff,

   vs.

   THE PROCTER & GAMBLE COMPANY,

               Defendant.
                                          /


                                                ORDER

               THIS MATTER is before the Court on Defendant Procter and Gamble’s motion for

   summary judgment (DE 106). Plaintiff filed a response in opposition (DE 116) and

   Defendant filed a reply (DE 119). For the reasons discussed below, the motion (DE 106)

   is DENIED.

         I.        FACTUAL BACKGROUND

         A. Plaintiff David Rodriguez

               In 1998, Plaintiff David Rodriguez (“Rodriguez”), a Venezuelan native, entered the

   United States on a tourist visa at age 14. (DE 104-2 at 10-11.) Rodriguez fled Venezuela

   to escape the increasing violence from the attempted coups led by Hugo Chavez. (Id. at

   9.)        His family, fearful of the political situation and concerned for his safety, had

   encouraged him to leave the country. (Id.) Upon arriving to the United States, Rodriguez

   lived with an aunt and cousin in Kendall, a neighborhood in Miami-Dade County, Florida.

   (Id. at 11-12.) Since then, Rodriguez has remained in South Florida and has never




                                                   1
Case 1:17-cv-22652-KMW Document 142 Entered on FLSD Docket 06/10/2020 Page 2 of 40



   returned to Venezuela; he considers himself as having “[grown] up here in the United

   States” and as being “from the United States.” (Id. at 15, 183.)

          Plaintiff graduated from the magnet school, G. Holmes Braddock Senior High

   School in 2002, and for a few years before college, he worked in restaurants, tutored

   students, and took on “odd jobs.”      (Id. at 41-43.)   In 2008, he enrolled at Florida

   International University (“FIU”) as a part-time student. (Id. at 45, 48.) While earning his

   degree, he worked as a bartender and paid for his tuition with his earnings. (Id. at 48-49,

   227.) At FIU, Rodriguez was a member of the Association of Latino Professionals for

   America and participated in community service through the United States Bartender

   Guild. (Id. at 63-64.) His academic performance placed him on the University’s Dean’s

   List and he also won a scholarship essay award. (Id. at 57.) In Spring 2017, he graduated

   with a 3.96 GPA and received a Bachelor’s degree in business administration with

   concentrations in finance and real-estate finance. (Id. at 53, 56-58, 64.) After college,

   Rodriguez was hired at a real-estate company as a leasing and marketing professional.

   (Id. at 103.)

          In 2012, Rodriguez applied, and was approved for, the Deferred Action for

   Childhood Arrival (“DACA”) program. (Id. at 30-31.) He also obtained an employment

   authorization document (“EAD”), which allowed him to work in the country legally. (Id. at

   31.) Rodriguez has since renewed his DACA status and work authorization every two

   years. (Id. at 32.) In September 2013, several months after receiving work authorization,

   Rodriguez applied for a finance and accounting internship position at Procter and Gamble

   (“P&G” or “Company”). This case arises from Rodriguez’s rejection from this position due




                                               2
Case 1:17-cv-22652-KMW Document 142 Entered on FLSD Docket 06/10/2020 Page 3 of 40



   to P&G’s policy that “applicants in the U.S. should be legally authorized to work with no

   restraints on the type, duration, or location of employment.” (DE 105 at ¶ 55.) 1

         B. P&G’s Internship Program

            Procter and Gamble is a global business that manufactures and distributes a large

   variety of consumer products. (Id. at ¶ 1.) Employees in the Company are organized by

   product categories (e.g., oral care, feminine care, baby care) and function (e.g., legal,

   human resources, sales, and IT). (Id. at ¶¶ 2-3.) P&G employs over 90,000 employees

   worldwide, including over 20,000 in the United States. (Id. at ¶ 4.) At the heart of this

   case is P&G’s hiring policy for non-citizen applicants for its internship program.

   Specifically, Plaintiff challenges the Company’s policy of automatically rejecting, at the

   first step of the application process, all non-U.S. citizen applicants, unless they are

   permanent residents, asylees, or refugees. He asserts that the policy is discriminatory

   on the basis of alienage under 42 U.S.C. § 1981 (“Section 1981”).

            P&G’s recruitment of interns and entry-level employees is guided by its “develop-

   from-within” hiring philosophy, which aims to hire candidates for long-term careers at the

   Company. (Id. at ¶¶ 6-7.) While P&G internships last for only ten to twelve weeks (DE

   117-1 at ¶ 73), the Company characterizes its intern hiring as more than just a short-term

   employment scenario. (DE 105 at ¶¶ 9, 10.) Rather, through the internship program,

   P&G seeks to identify, and subsequently hire for full-time employment, those interns who

   have demonstrated the ability to succeed at the Company, and with the potential for long-

   term careers. (Id. at ¶ 10.) P&G states that it invests substantial funds in the recruitment,




   1
       The facts from the Parties’ statements of material facts (DE 105, DE 117-1) are undisputed.
                                                    3
Case 1:17-cv-22652-KMW Document 142 Entered on FLSD Docket 06/10/2020 Page 4 of 40



   hiring, and training of interns and recruits at many universities, including those with large

   immigrant populations, such as FIU. (Id. at ¶¶ 11, 12-13.)

      C. The Hiring Process

          The application process for P&G’s internship program begins with an online

   application, which includes a questionnaire about the applicant’s background. (Id. at ¶¶

   14, 15.)   An applicant may be automatically rejected based on answers to specific

   questions, including those regarding his or her immigration status, graduation year,

   willingness to travel and relocate, and coursework. (Id. at ¶¶ 16, 17.) Applicants who are

   not automatically rejected may proceed to the next phases of the hiring process, which

   involve assessment tests, an initial interview, and a second interview. (Id. at ¶¶ 19, 20,

   23.) P&G usually hires a very small percentage of intern applicants; generally 40,000

   candidates apply each year, and only 300-500 are hired. (Id. at ¶ 26.)

          Since at least 2013, P&G has asked immigration-related questions in its online

   application to automatically cull out certain non-citizen applicants. (Id. at ¶ 29.) In fiscal

   year 2013 – 2014, when Plaintiff applied for an internship position, applicants were

   required to answer the following questions:

                 •   Are you currently a U.S. citizen OR national, OR an alien
                     lawfully admitted for permanent residence, OR a refugee,
                     OR an individual granted asylum, OR admitted for
                     residence as an applicant under the 1986 immigration
                     law?

                        Please answer this question based on your current
                        status only. Do not answer based on a status for which
                        you have applied, but have not been granted.

                 •   Are you an individual who is now completing the
                     permanent residency process but has not yet been
                     granted permanent residency?


                                                 4
Case 1:17-cv-22652-KMW Document 142 Entered on FLSD Docket 06/10/2020 Page 5 of 40



                  •   Will you now, or in the future, require sponsorship for U.S.
                      employment visa status (e.g. H1B or permanent residency
                      status)?

   (Id. at ¶ 30.) Applicants who answered “NO” to the first question or “YES” to the second

   or third questions were automatically rejected. (Id. at ¶ 31.) In fiscal years 2014-2015

   and 2015-2016, the application included an additional immigration question: “Are you an

   individual admitted exclusively on a nonimmigrant visa, such as a B, H, O, E, TN or L or

   an individual on the F-1 visa completing CPT (Curricular Practical Training) or OPT

   (Optional Practical Training)?”       (Id. at ¶ 32.)     Those who answered “YES” were

   automatically rejected. (Id. at ¶ 33.) Starting in 2016, P&G ceased asking questions

   regarding applicants’ immigration status. (Id. at ¶¶ 34-38.) Instead, the only immigration-

   related question posed to applicants was whether they required, or will require in the

   future, U.S. employment visa sponsorship. 2 (Id.) Those who answered “YES” were

   automatically rejected. (Id.)

       D. Plaintiff’s Rejection from the P&G Internship Program

          In the summer of 2013, while Rodriguez was a student at FIU, he received a

   newsletter with information about an on-campus presentation on internship opportunities

   at P&G. (Id. at ¶ 48.) He attended the meeting, led by Eduardo Moreno, a FIU graduate

   who worked for P&G, and Jose Nunez, a FIU student who had interned at the Company.

   (Id. at ¶¶ 49-50.) Rodriguez explained that as someone who was not born in the United

   States, he felt welcomed by P&G at that presentation. (DE 104-2 at 122-23.) He recalled

   that the presenters had explained that the Company did not offer work sponsorship, but


   2
     Employers sponsoring a non-citizen employee’s work visa, such as a H-1B visa, must petition
   for that employee and pay a filing fee, which varies from $1,500 to $4,000, exclusive of attorney’s
   fees and costs. See USCIS, Petition for a Nonimmigrant Worker, https://www.uscis.gov/forms/h-
   and-l-filing-fees-form-i-129-petition-nonimmigrant-worker.
                                                   5
Case 1:17-cv-22652-KMW Document 142 Entered on FLSD Docket 06/10/2020 Page 6 of 40



   did not remember them making any other immigration-related comments. (Id.) After the

   presentation, Rodriguez kept in touch with Moreno, who answered his questions and gave

   him feedback on his resume. (Id. at 130-131.)

          In September 2013, Rodriguez applied for a finance and accounting internship at

   P&G. (DE 105 at ¶ 52.) While completing the online questionnaire, Rodriguez was asked

   whether he was a U.S. citizen, permanent resident, asylee, or refugee. (Id. at ¶ 53.)

   Rodriguez was automatically rejected from the internship, and barred from proceeding to

   subsequent stages of the application process, because he answered “NO.” (Id. at 54; DE

   117-1 at ¶ 67.) He received a formal rejection email on October 3, 2013. (DE 117-1 at ¶

   69.)   On October 8, 2013, Rodriguez also received an email from P&G stating,

   “unfortunately, per P&G policy, applicants in the US should be legally authorized to work

   with no restraints on the type, duration, or location of employment.” (DE 105 at ¶ 55; DE

   117-1 at ¶ 68.)

       E. The DACA Program

          On June 15, 2012, Secretary of Homeland Security Janet Napolitano announced

   the DACA program in a memorandum entitled, “Exercising Prosecutorial Discretion with

   Respect to Individuals Who Came to the United States as Children.” 3 DACA grants

   certain immigrant children and young adults deferred action, a form of prosecutorial

   discretion where the Department of Homeland Security (“DHS”) formally decides not to

   pursue removal of otherwise deportable non-citizens.         See Regents of the Univ. of



   3
    See DHS, Memorandum from Secretary of Homeland Security Janet Napolitano, “Exercising
   Prosecutorial Discretion with Respect to Individuals Who Came to the United States as
   Children, (June 15, 2012), https://www.dhs.gov/xlibrary/assets/s1-exercising-prosecutorial-
   discretion-individuals-who-came-to-us-as-children.pdf (“Napolitano Memorandum”).


                                                6
Case 1:17-cv-22652-KMW Document 142 Entered on FLSD Docket 06/10/2020 Page 7 of 40



   California v. U.S. Dep't of Homeland Sec., 908 F.3d 476, 490 (9th Cir. 2018). Secretary

   Napolitano explained that the nation’s immigration laws were not designed “to remove

   productive young people to countries where they may not have lived or even speak the

   language,” especially because “many of these young people have already contributed to

   our country in significant ways,” and “lacked the intent to violate the law.” Napolitano

   Memorandum. President Obama also announced that the purpose of DACA is to stop

   expelling “talented young people,” who have “been raised as Americans; understand

   themselves to be part of this country,” and “who want to staff our labs, or start new

   businesses, or defend our country.” 4

          To be considered for DACA, applicants must satisfy the requirements set forth in

   the Napolitano Memorandum. Specifically, the applicant must:

              1. Have entered the United States under the age of 16;

              2. Have continuously resided in the United States since June 15,
                 2007;

              3. Be currently enrolled in school, have graduated from high
                 school, have obtained a general education development
                 certificate, or have been honorably discharged from the U.S.
                 Coast Guard or Armed Forces;

              4. Have not been convicted of a felony offense, a significant
                 misdemeanor offense, multiple misdemeanor offenses, or are



   4
      President Barack Obama, Remarks by the President on Immigration (June 15, 2012),
   https://obamawhitehouse.archives.gov/the-press-office/2012/06/15/remarks-president-
   immigration. Respondents in the pending Supreme Court case considering the lawfulness of the
   DACA rescission filed a supplemental brief highlighting “DACA recipients’ impact on the economy
   and the importance of their participation in public health measures,” especially during the
   coronavirus pandemic. Respondent’s Supplemental Brief, Chad Wolf v. Martin Jonathan Batalla
   Vidal, No. 18-589, 2 (Apr. 20, 2020). They explained that “[a]pproximately 27,000 DACA
   recipients are healthcare workers—including nurses, dentists, pharmacists, physician assistants,
   home health aides, technicians, and other staff—and nearly 200 are medical students, residents,
   and physicians.” Id.


                                                  7
Case 1:17-cv-22652-KMW Document 142 Entered on FLSD Docket 06/10/2020 Page 8 of 40



                    otherwise not a threat to national security or public safety5;
                    and

                5. Have been under the age of 30 as of June 5, 2012

   See Napolitano Memorandum at 1.

            Those who meet these criteria are not automatically eligible for deferred action.

   See Regents, 908 F.3d at 490. Rather, the decision to grant DACA is made on case-by-

   case basis, after applicants have completed rigorous biographical and biometric

   background checks. Id. If approved, the recipient is granted a renewable two-year term

   of deferred action, which allows him or her to apply for temporary work authorization (an

   EAD) under pre-existing DHS regulations.             See 8 C.F.R. Section 274a.12(c)(14)

   (providing that “an alien who has been granted deferred action” is eligible for work

   authorization upon a showing of “economic necessity for employment.”). “Indeed, DACA

   recipients are required to apply for employment authorization, in keeping with the

   Executive’s intention that DACA recipients remain ‘productive’ members of society.”

   Regents, 908 F.3d at 490 (quoting Ariz. Dream Act Coal v. Brewer, 757 F.3d 1053, 1062

   (9th Cir. 2014)). DACA recipients in possession of an EAD are legally authorized to work

   in the United States.

            On September 5, 2017, Acting DHS Secretary Elaine Duke issued a memorandum

   rescinding DACA. 6          In response, several lawsuits were filed challenging the

   memorandum, which are now pending before the Supreme Court in the consolidated


   5
       Rodriguez has never been arrested or convicted of any crime. (DE 104-2 at 25.)
   6
     See Duke Memo, “Rescission of the June 15, 2012 Memorandum Entitled ‘Exercising
   Prosecutorial Discretion with Respect to Individuals Who Came to the United States as Children’”
   (Sept. 5, 2017), https://www.dhs.gov/news/2017/09/05/memorandum-rescission-daca (“Duke
   Memorandum”).


                                                   8
Case 1:17-cv-22652-KMW Document 142 Entered on FLSD Docket 06/10/2020 Page 9 of 40



   case, Department of Homeland Security v. Regents of the University of California, 139 S.

   Ct. 2779, 204 L. Ed. 2d 1156 (2019). 7 In early 2018, federal courts ordered nationwide

   preliminary injunctions suspending the implementation of certain aspects of the Duke

   Memorandum pending a ruling on the merits. See Regents of Univ. of California v. United

   States Dep't of Homeland Sec., 279 F. Supp. 3d 1011 (N.D. Cal. 2018); Batalla Vidal v.

   Nielsen, 279 F. Supp. 3d 401 (E.D.N.Y. 2018). The injunctions require DHS to continue

   processing renewal applications on a case-by-case basis, but do not require the

   consideration of new initial applications. 8

       F. Procedural History

          In July 2017, Plaintiff filed a putative class action complaint on behalf of DACA

   recipients, and other non-citizens who possess legal work authorization in the United

   States, who were automatically rejected for a position at P&G. 9 (See DE 1.) The



   7
    The Court anticipates that the Supreme Court will issue a decision in Regents in the coming
   days. During oral argument, when asked if it was appropriate for the Court to rule on Defendant’s
   motion pending a decision in Regents, neither party expressed opposition to this Court
   adjudicating the issues here, which are distinct from those presented in Regents.
   8
      The Court takes judicial notice of the data and reporting on DACA recipients. See Shahar v.
   Bowers, 120 F.3d 211, 214 (11th Cir. 1997). As of July 31, 2018, there are 703,890 active DACA
   recipients in the country. See USCIS, Active DACA Recipients as of July 31, 2018,
   https://www.uscis.gov/sites/default/files/USCIS/Resources/Reports%20and%20Studies/Immigra
   tion%20Forms%20Data/All%20Form%20Types/DACA/DACA_Population_Data_July_31_2018.
   pdf. DACA recipients have become vital employees in industries across the economy, with tens
   of thousands working in education, health, social services, food, hospitality, and more. See Jie
   Zong, et al., A Profile of Current DACA Recipients by Education, Industry, and Occupation,
   https://www.migrationpolicy.org/sites/default/files/publications/DACA-Recipients-Work-
   Education-Nov2017-FS-FINAL.pdf.
   9
     Plaintiff’s motion for class certification is still pending. (See DE 85.) District courts usually rule
   on class certification motions before deciding summary judgment motions. Federal Rule of Civil
   Procedure 23(c) provides that the court should decide class certification at “an early practicable
   time.” However, a defendant may choose to move for summary judgment before the district court
   decides whether the case should proceed as a class action. In this scenario, the district court has
   discretion to rule on the motion for summary judgment before deciding the class certification
   motion. See Telfair v. First Union Mortg. Corp., 216 F.3d 1333, 1343 (11th Cir. 2000) (“It was
                                                      9
Case 1:17-cv-22652-KMW Document 142 Entered on FLSD Docket 06/10/2020 Page 10 of 40



    complaint contends that P&G’s recruitment practice of categorically excluding all work-

    authorized non-citizens, except those who are a permanent resident, refugee, or asylee,

    is facially discriminatory on the basis of alienage in violation of Section 1981. 10 This

    matter is now before the Court on Defendant’s motion for summary judgment.

           1. Defendant’s Motion for Summary Judgment

           P&G has moved for summary judgment against Plaintiff Rodriguez’s individual

    claims on several grounds. First, relying on Estrada v. Becker, 917 F.3d 1298 (11th Cir.

    2019), P&G argues that Rodriguez cannot prevail in his claim because DACA recipients

    are not entitled to Section 1981’s protections against alienage discrimination. Second,

    P&G argues that even if DACA recipients are protected under Section 1981, Plaintiff

    would still be unable to prevail in his claim because P&G did not classify applicants on

    the basis of “alienage”—or lack of U.S. citizenship—but based on their “immigration

    status.” Defendant explains that it “routinely hire[s]” refugees, parolees, and asylees—all

    of whom are non-citizens. (DE 106 at 5.) The Company concedes that it automatically

    rejected DACA recipients, but explains that such exclusion is based on “immigration

    status,” which it argues is “not synonymous” with alienage discrimination. (Id. at 12.)

    P&G explains that DACA recipients are excluded not because they lack U.S. citizenship,

    but because their deferred action status does not grant them a right to work in the United



    within the court’s discretion to consider the merits of the claims before their amenability to class
    certification.”); Cowen v. Bank United of Texas, 70 F.3d 937, 941 (7th Cir. 1995) (“The bank
    elected to move for summary judgment before the district judge decided whether to certify the suit
    as a class action. This is a recognized tactic . . . and does not seem to us improper.”) (citation
    omitted).
    10
       An amended complaint was filed for the sole purpose of including an additional plaintiff as class
    representative, Marat Papazian. (See DE 72.) However, Papazian has been withdrawn as a
    plaintiff. (See DE 84.)


                                                    10
Case 1:17-cv-22652-KMW Document 142 Entered on FLSD Docket 06/10/2020 Page 11 of 40



    States permanently. Accordingly, hiring these applicants is incompatible with P&G’s

    “develop from within” hiring model, which aims to hire candidates for long-term careers.

           P&G next argues that the Equal Protection Clause analysis in Estrada supports a

    finding that the exclusion of DACA recipients does not violate Section 1981. In Estrada,

    the Eleventh Circuit held that a Georgia Board of Regents’ policy that excluded DACA

    recipients from attending Georgia’s three most selective public universities did not violate

    the Equal Protection Clause. The court concluded that DACA recipients did not belong

    to a “suspect class” under the Fourteenth Amendment. See Estrada, 917 F.3d at 1308-

    1309. Therefore, their exclusion would be evaluated under rational basis review, which,

    the court found, “the Policy easily survives.” Id. at 1310. P&G contends that courts

    “should look to interpretations of the Equal Protection Clause to determine whether a

    classification under Section 1981 is facially discriminatory.” (DE 106 at 13.) Relying on

    the Equal Protection analysis in Estrada, Defendant argues that P&G’s exclusion of

    DACA recipients is “not an improper classification under Section 1981.” (Id. at 15.)

           Finally, P&G maintains that even if Plaintiff could establish that its exclusion of

    DACA recipients is facially discriminatory on the basis of alienage, it could not be held

    liable under Section 1981 because it is entitled to rely on the “same-decision” defense.

    P&G explains that Rodriguez would not have been hired for an internship regardless of

    his DACA status because he lacked the requisite work, internship, and leadership

    experiences.

           2. Plaintiff’s Response in Opposition

           Plaintiff has responded to each of Defendant’s arguments. First, Rodriguez argues

    that the cases P&G has cited for its assertion that Section 1981 does not protect DACA



                                                11
Case 1:17-cv-22652-KMW Document 142 Entered on FLSD Docket 06/10/2020 Page 12 of 40



    recipients are inapposite, because they had no “occasion to decide whether a non-citizen

    who is legally authorized to work in the United States,” may, under Section 1981, “suffer

    private employment discrimination owing to alienage.” (DE 116 at 9.) Next, Plaintiff

    argues that P&G’s hiring policy is facially discriminatory on the basis of alienage because

    it broadly screened out all non-citizens, unless the applicant fell within one of the

    exceptions; under the policy, all U.S. citizens were “in,” and all non-citizens were “out,”

    unless expressly exempted. (Id. at 11.)

           Plaintiff further explains that the Equal Protection analysis in Estrada is not binding

    on this case, which involves a private-sector Section 1981 claim, because the Eleventh

    Circuit had no occasion to consider the scope of the statute at issue here. Rodriguez

    further argues that there are important doctrinal differences between the Equal Protection

    Clause and Section 1981, such that the outcome of an Equal Protection challenge would

    not dictate the outcome of a Section 1981 case. For example, unlike Equal Protection

    challenges, in Section 1981 cases, there is no “rational basis” defense that could justify

    a facially discriminatory policy. As such, “the public policy justifications available to state

    governments under the Fourteenth Amendment are [ ] not applicable to discrimination

    carried out by private parties under Section 1981.” (Id. at 6.)

           Finally, Plaintiff argues that P&G is not entitled to summary judgment under the

    “same decision” defense because an employer may not offer a non-discriminatory

    justification that did not exist at the time the adverse decision was made. Rodriguez

    explains that because he was automatically rejected at the first step of the application by

    the online questionnaire, P&G had no opportunity to consider his candidacy on any other

    grounds.



                                                  12
Case 1:17-cv-22652-KMW Document 142 Entered on FLSD Docket 06/10/2020 Page 13 of 40



       II.      LEGAL STANDARD

                A. Section 1981

             Section 1981(a) provides, in relevant part, that “[a]ll persons within the jurisdiction

    of the United States shall have the same right in every State and Territory to make and

    enforce contracts . . . as is enjoyed by white citizens. . . .” Section 1981 prohibits

    intentional race and alienage discrimination “in the making and enforcement of public and

    private contracts, including employment contracts.” Ferrill v. Parker Grp., Inc., 168 F.3d

    468, 472 (11th Cir. 1999); Duane v. GEICO, 37 F.3d 1036, 1043 (4th Cir. 1994) (“under

    the plain language of the provision, ‘all persons,’ blacks and aliens, receive the same

    protection against discrimination.”). “Section 1981 liability must be founded on purposeful

    discrimination.” Ferrill, 168 F. 3d at 472. Thus, “only direct or inferential modes of proving

    intentional discrimination are available to the § 1981 plaintiff.” Id. “The test for intentional

    discrimination in suits under § 1981 is the same as the formulation used in Title VII

    discriminatory treatment cases.” Id. To establish a Section 1981 violation, the plaintiff

    must establish: (1) that he or she is a member of a protected class, (2) the defendant

    intentionally discriminated against him or her on the basis of membership in that protected

    class; and (3) the discrimination concerned one of Section 1981’s enumerated activities.

    See Jackson v. BellSouth Telecommunications, 372 F. 3d 1250, 1270 (11th Cir. 2004).

                B. Summary Judgment

             Summary judgment is appropriate “if the movant shows that there is no genuine

    dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

    Fed. R. Civ. P. 56(a). Under this standard, “[o]nly disputes over facts that might affect

    the outcome of the suit under the governing [substantive] law will properly preclude the



                                                   13
Case 1:17-cv-22652-KMW Document 142 Entered on FLSD Docket 06/10/2020 Page 14 of 40



    entry of summary judgment.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

    And any such dispute is “genuine” only “if the evidence is such that a reasonable jury

    could return a verdict for the nonmoving party.” Id. “It is appropriate for the Court to

    resolve [ ] purely legal questions” at the summary judgment stage. Statewide Detective

    Agency, Inc. v. Miller, 1998 WL 1785456, at *1 (N.D. Ga. Aug. 12, 1998).

         III.      DISCUSSION

                This case calls on the Court to consider whether an employer may categorically

    decline to hire DACA recipients for a 10 to 12-week internship program. For DACA

    recipients—many of whom were brought to this country by their parents as minor children

    or, as in Rodriguez’s situation, entered unaccompanied after fleeing violence in their

    home countries—their status in this country is a “legal characteristic over which [they] can

    have little control.” Plyler v. Doe, 457 U.S. 202, 220 (1982). Moreover, because DACA

    recipients possess EADs, they are indisputably lawfully authorized to work and eligible to

    compete for private employment. In fact, they are required to obtain an EAD, “in keeping

    with the Executive’s intention that DACA recipients remain ‘productive’ members of

    society.” Regents, 908 F.3d at 490 (citation omitted).

                It is against this backdrop that the Court considers the Parties’ positions. The

    Parties do not dispute that when Rodriguez applied for an internship in 2013, P&G

    maintained a policy that automatically rejected, at the first step of the application process,

    all non-citizen applications, except permanent residents, asylees, and refugees. 11 Nor


    11
       Defendant’s motion addresses P&G’s rejection of Rodriguez by using the first question of the
    2013-2014 questionnaire: “[a]re you currently a U.S. citizen OR national, OR an alien lawfully
    admitted for permanent residence, OR a refugee, OR an individual granted asylum, OR admitted
    for residence as an applicant under the 1986 immigration law?” To resolve Defendant’s motion,
    the Court limits its consideration to P&G’s use of this question and need not consider P&G’s hiring
    policy of non-citizens in subsequent years.
                                                    14
Case 1:17-cv-22652-KMW Document 142 Entered on FLSD Docket 06/10/2020 Page 15 of 40



    do they contest that Rodriguez, a DACA recipient, was rejected because of this policy.

    The Parties, however, disagree on its legal implication—specifically, whether it constitutes

    unlawful alienage discrimination under Section 1981. Defendant has asserted three legal

    arguments as to why its hiring policy does not violate Section 1981, each capable of

    resolution by referencing the Parties’ undisputed facts. First, P&G argues that DACA

    recipients do not belong to a protected group under Section 1981, an essential element

    of a Section 1981 claim. Second, P&G claims that its policy of rejecting DACA recipients

    is not facially discriminatory on the basis of “alienage,” but “immigration status,” and

    therefore does not violate Section 1981. Third, Defendant contends that a finding that its

    policy is lawful under Section 1981 is supported by the Eleventh Circuit’s Equal Protection

    analysis in Estrada. In addition to these purely legal arguments, P&G has also asserted

    an argument that raises a factual question, contending that even if its policy discriminates

    based on alienage, it is not liable under the “same-decision” defense. The Court has

    considered Defendant’s arguments and, for the reasons discussed below, finds each to

    be unpersuasive. Accordingly, P&G’s motion for summary judgment is denied.

       A. Section 1981’s Protection Against Employer Alienage Discrimination
          Extends to DACA Recipients

           P&G claims that Plaintiff, a DACA recipient, is not entitled to the protections of

    Section 1981, arguing that “[o]nly aliens who are lawfully present in the country under the

    immigration laws adopted by Congress are covered by the anti-discrimination protections

    enacted under the Fourteenth Amendment, including Section 1981.” (DE 106 at 7.)

           It is well-settled that Section 1981’s protection against employer alienage

    discrimination extends to lawfully present immigrants. See Torao Takahashi v. Fish &

    Game Comm'n, 334 U.S. 410 (1948); Wright v. Southland Corp., 187 F.3d 1287, 1297

                                                15
Case 1:17-cv-22652-KMW Document 142 Entered on FLSD Docket 06/10/2020 Page 16 of 40



    n.12 (11th Cir. 1999).    Several cases have held that Section 1981 protects DACA

    recipients, relying on the assumption that they are lawfully present in the United States.

    See, e.g., Juarez v. Nw. Mut. Life Ins. Co., 69 F. Supp. 3d 364, 369 (S.D.N.Y. 2014)

    (“Section 1981’s protection against discrimination extends to all lawfully present aliens,

    whether or not they have a green card. . . .”); Pena v. Wells Fargo Bank, N.A., 2019 WL

    7050148, at *2 (N.D. Cal. Dec. 23, 2019) (“aliens protected by Section 1981 are aliens

    who are lawfully present in the country . . . DACA recipients are considered to be lawfully

    in the country. . . .”). However, courts have had no occasion to consider whether Section

    1981’s protections extend to non-citizens who possess legal work authorization, but who

    were not “lawfully admitted.” Because the text and legislative history of Section 1981

    confirm that the statute’s protection against employer alienage discrimination applies to

    all work-authorized immigrants, and that Congress did not express a clear intent to

    exclude subclasses of immigrants from its protection, the Court concludes that DACA

    recipients are not excluded from Section 1981’s protections. See Comcast Corp. v. Nat’l

    Ass’n of African Am.-Owned Media, 140 S. Ct. 1009, 1013 (2020) (observing “this

    particular statute’s text and history” when interpreting Section 1981).

           1.     The Language of Section 1981

           In analyzing whether Section 1981’s protection against alienage discrimination

    extends to DACA recipients, the Court starts with the statutory text. See Graham Cty.

    Soil & Water Conservation Dist. v. U.S. ex rel. Wilson, 559 U.S. 280 (2010); Shotz v. City

    of Plantation, Fla., 344 F.3d 1161 (11th Cir. 2003).        In construing a statute, “the

    preeminent canon of statutory interpretation requires us to presume that the legislature

    says in a statute what it means.” Am. Bankers Ins. Grp. v. United States, 408 F.3d 1328,



                                                16
Case 1:17-cv-22652-KMW Document 142 Entered on FLSD Docket 06/10/2020 Page 17 of 40



    1332 (11th Cir. 2005) (citation and brackets omitted). Section 1981 provides, in relevant

    part, “[a]ll persons within the jurisdiction of the United States shall have the same right in

    every State and Territory to make and enforce contracts. . . as is enjoyed by white citizens

    . . . .” 42 U.S.C. Section 1981. The plain text of Section 1981 makes clear that the scope

    of its protection extends to “all persons within the jurisdiction of the United States.”12

    While P&G maintains that DACA recipients are excluded from its coverage, this

    interpretation finds no support from the statutory text. There are no express exceptions

    in Section 1981, or any other statutory language, to suggest that Congress intended to

    exclude subclasses of immigrants from its protection. See Runyon v. McCrary, 427 U.S.

    160, 206 (1976) (White, J., Dissenting) (“The statute draws no such distinction among

    classes of persons. . . .”); Anderson v. Conboy, 156 F.3d 167, 180 (2d Cir. 1998) (“IRCA

    expressly exempts ‘illegal’ aliens from coverage whereas Section 1981 does not. . . .”).

    Indeed, P&G has failed to identify any statutory language to support its reading. Because

    courts may not “read an exception into a statutory provision where it does not exist,” the

    clear text of Section 1981 confirms that DACA recipients are protected under the statute.

    United States v. Flute, 929 F.3d 584, 589 (8th Cir. 2019); Guidry v. Sheet Metal Workers

    Nat. Pension Fund, 493 U.S. 365, 376 (1990) (“courts should be loath to announce [ ]

    exceptions to legislative requirements or prohibitions that are unqualified by the statutory

    text.”).



    12
      It should be noted that the Court is not finding that Section 1981 protects undocumented
    immigrants who lack any lawful work authorization. The Court is aware that this reading would
    require employers to give individuals with no legal right to work the “same right” to “make and
    enforce” employment-related contracts as work-authorized citizens. As such, this interpretation
    would contradict another statutory scheme, the requirements of Immigration Reform and Control
    Act (“IRCA”), 8 U.S.C. § 1324a(1)(A), which prohibits employers from hiring immigrants who are
    not work-authorized.
                                                  17
Case 1:17-cv-22652-KMW Document 142 Entered on FLSD Docket 06/10/2020 Page 18 of 40



           A finding that DACA recipients are “persons” protected under Section 1981 is also

    supported by the Supreme Court’s interpretation of the scope of “persons” protected

    under the Equal Protection Clause.          Section 1981’s protection against alienage

    discrimination derives from Section 16 of the Voting Rights Act of 1870 (“Section 16”), a

    provision enacted two years after the passage of the Equal Protection Clause. See

    Anderson, 156 F.3d at 172. The language in Section 16 draws significantly from the

    Equal Protection Clause, which states “nor shall any state . . . deny to any person within

    its jurisdiction the equal protection of the laws.” (emphasis added). Section 16 contains

    strikingly similar language and provides, “[a]ll persons within the jurisdiction of the United

    States shall have the same right in every State and Territory in the United States to make

    and enforce contracts. . . as is enjoyed by white citizens. . . .” See Runyon, 427 U.S. at

    197 n.6 (emphasis added). Section 1981 adopted this exact language from Section 16.

           Because the term “persons” in Section 1981 derives directly from the Equal

    Protection Clause, interpretations of “persons” under the Equal Protection Clause is

    instructive for construing the scope of “persons” protected under Section 1981. See

    Anderson, 156 F.3d at 172 (“The use of ‘persons’ . . . reflects the language of that newly

    enacted Amendment.”). The Supreme Court has made clear that all immigrants in the

    United States are “persons” protected under the Equal Protection Clause. See Plyler v.

    Doe, 457 U.S. 202, 210 (1982) (“[w]hatever his status under the immigration laws, an

    alien is surely a ‘person’ in any ordinary sense of that term. Aliens, even aliens whose

    presence in this country is unlawful, have long been recognized as ‘persons’ guaranteed

    due process of law by the Fifth and Fourteenth Amendments.”). Thus, Plyler further

    persuades the Court that DACA recipients are “persons” protected under Section 1981.



                                                 18
Case 1:17-cv-22652-KMW Document 142 Entered on FLSD Docket 06/10/2020 Page 19 of 40



           2.      Legislative History

           But to the extent the text of Section 1981 is ambiguous, its legislative history also

    supports a finding that all work-authorized immigrants are protected. 13 The legislative

    history demonstrates that the drafters of Section 16—the provision from which Section

    1981’s protection against alienage discrimination is derived—intended its scope to extend

    broadly to all immigrants in the country and expressed no intent to exclude subclasses

    from its coverage.

           Section 1981 derives from two sources of law, Section 1 of the Civil Rights Act of

    1866 and Section 16 of the Voting Rights Act of 1870. See Anderson, 156 F.3d at 172.

    “Because Section 1 of the 1866 Act was addressed only to race discrimination,” Section

    1981’s “prohibition against alienage discrimination must be derived from Section 16 of the

    1870 Act.” Id. at 173. Section 16 was passed pursuant to the Fourteenth Amendment.

    Id. Legislative history shows that Section 16’s immediate purpose was to protect Chinese

    immigrants from state laws that “restrict[ed] their ability to work,” and “otherwise

    discourag[ed] them from immigrating to and living in California.” Id. Senator Stewart, the

    sponsor of S. 365—the bill that would later become Sections 16 through 18 of the Voting

    Rights Act—explained that the bill was intended to extend the rights of the Equal

    Protection Clause to Chinese immigrants. 14 Id. While the “plight of the Chinese aliens”


    13
      “The Supreme Court has consistently interpreted both Sections 1981 and 1982 with reference
    to legislative history.” Hicks v. Brown Grp., Inc., 902 F.2d 630, 643 n.31 (8th Cir. 1990), cert.
    granted, judgment vacated, 499 U.S. 914 (1991) (citing cases).
    14
      Senator Stewart explained, with reference to the portion of the bill that would become Section
    16, “[w]hile [the Chinese immigrants] are here I say it is our duty to protect them. . . . It is as
    solemn a duty as can be devolved upon this Congress to see that those people are protected, to
    see that they have the equal protection of the laws, notwithstanding that they are aliens.”
    Anderson, 156 F.3d at 174 (quoting Cong. Globe, 41st Cong., 2d Sess. 1536 (1870)).


                                                    19
Case 1:17-cv-22652-KMW Document 142 Entered on FLSD Docket 06/10/2020 Page 20 of 40



    was foremost in Senator Stewart’s thinking, the legislative record demonstrates “that

    Congress intended to extend Section 16’s protections to groups other than the Chinese”

    and to “apply to all aliens.” Id.; De Malherbe v. Int'l Union of Elevator Constructors, 438

    F. Supp. 1121, 1140 (N.D. Cal. 1977) (“Congress passed the 1870 Act for the protection

    of aliens under its power to enforce the Fourteenth Amendment.”).

           The legislative record is replete with remarks demonstrating that Section 16 was

    intended to protect all non-citizens in the United States from alienage discrimination.

    Missing from these records are statements indicating the intent of the drafters to exclude

    subclasses of immigrants from its protection. For instance, Senator Stewart explained:

                  The original civil rights bill protected all persons born in the
                  United States in the equal protection of the laws. This bill
                  extends it to aliens, so that all persons who are in the United
                  States shall have the equal protection of our laws. It
                  extends the operation of the civil rights bill which is well known
                  in the Senate and to the country, to all persons within the
                  jurisdiction of the United States.

    Cong. Globe, 41st Cong., 2d Sess. 1536 (1870) (emphasis added.) He further stated:

                  It is as solemn a duty as can be devolved upon this Congress
                  to see that those people are protected, to see that they have
                  the equal protection of the laws, notwithstanding that they are
                  aliens. They, or any other aliens, who may come here are
                  entitled to that protection.

    Id. at 3658 (1870) (emphasis added). Accordingly, “[t]hese statements indicate that,

    whatever the initial motivation behind the legislation, Section 16 was to apply to all aliens.”

    Anderson, 156 F.3d at 174.

           Moreover, the structure of the 1870 Act confirms that Section 16 was not intended

    to exclude subclasses of immigrants from its protection. Section 17 of the 1870 Act, also

    derived from S. 365, provided for criminal sanctions for any person, who under color of



                                                  20
Case 1:17-cv-22652-KMW Document 142 Entered on FLSD Docket 06/10/2020 Page 21 of 40



    law, subjected “any inhabitant of any State or Territory to the deprivation of any right

    secured or protected by the last preceding section of this act, or to different punishment,

    pains, or penalties on account of such person being an alien, or by reason of his color or

    race, than is prescribed by the punishment of citizens.” Id. (emphasis added). Section

    17 is a criminal statute that “was part of the same bill as Section 16,” and “by its plain

    language enforced the specific rights enumerated in Section 16.” Id. In enforcing the

    rights established by Section 16, Section 17 extended its protection to “any inhabitant of

    any State or Territory” without limitation; by its plain text, Section 17’s protection extended

    to all immigrants in the country. 15

           For these reasons, the language and legislative history of Section 1981 persuade

    the Court that its protection against employer alienage discrimination extends to all work-

    authorized immigrants. Accordingly, based on the specific issues and facts of this case,

    the Court concludes that DACA recipients are protected from intentional employer

    discrimination under Section 1981.

           3.      P&G’s Cases are Distinguishable

           P&G cites to a number of cases to supports its assertion that “Section 1981 does

    not protect aliens who are not lawfully present in the United States.” (DE 106 at 7.) These



    15
       The Court further notes that Congress amended Section 1981 in 1991 by “redesignating the
    existing text as Section 1981(a) and by adding subsections (b) and (c).” Anderson, 156 F.3d at
    178. Subsection (b) expanded Section 1981’s protection to “make and enforce contracts” to “all
    phases and incidents of the contractual relationship.” Comcast, 140 S. Ct. at 1020 (Ginsburg, J.,
    concurring) (citation omitted). Subsection (c) “confirms Section 1981’s coverage of both public
    and private sector employment.” Anderson, 156 F.3d at 179 (citation omitted). Prior to the 1991
    amendment, courts had interpreted Section 1981 as protecting against alienage discrimination,
    and some courts had expressed concerns with extending this protection to “unlawfully present”
    immigrants. See Bhandari v. First Nat. Bank of Commerce, 829 F.2d 1343, 1351 (5th Cir. 1987)
    (expressing skepticism that Section 1981 “protect[s] all aliens, legal and illegal, from employment
    discrimination.”). While Congress had the opportunity to amend Section 1981(a) to limit its
    protection to “lawfully present” immigrants, it did not do so.
                                                    21
Case 1:17-cv-22652-KMW Document 142 Entered on FLSD Docket 06/10/2020 Page 22 of 40



    cases had no occasion to consider whether any subclass of legally work-authorized

    immigrants is excluded from Section 1981’s protection. Accordingly, they do not inform

    the discussion of whether Section 1981 protects DACA recipients.

           Defendant cites to the Supreme Court case Torao Takahashi v. Fish and Game

    Commission, a constitutional challenge to a California law that banned “any person

    ineligible to citizenship" under federal immigration laws from obtaining a commercial

    fishing license. Takahashi, 334 U.S. at 413. At the time, federal laws allowed Japanese

    immigrants to lawfully enter and reside in the country, but made them ineligible for

    citizenship. The plaintiff, a lawfully present Japanese immigrant, sued the state after he

    had lost the ability to earn a living as a commercial fisherman. The Supreme Court

    invalidated the law, finding that it was unconstitutional under the principles of the Equal

    Protection Clause and preemption doctrine. See Anderson, 156 F.3d at 177 (“Although

    the Court struck down the law, the basis for the decision was unclear, appearing to rely

    on both the Equal Protection Clause of the Fourteenth Amendment and Congress’s

    exclusive power under Article I to control immigration.”).

           P&G cites to a portion of the opinion in which the Court referenced Section 1981,

    and explained “[t]he Fourteenth Amendment and the laws adopted under its authority thus

    embody a general policy that all persons lawfully in this country shall abide ‘in any state’

    on an equality of legal privileges with all citizens under non-discriminatory laws.”

    Takahashi, 334 U.S. at 420 (emphasis added). P&G contends that this pronouncement

    “[makes] clear that the protection of this law did not extend to aliens not lawfully present

    in the country.” (DE 106 at 7.) The Court finds P&G’s reading of Takahashi to be

    unpersuasive. First, nowhere in the opinion did the Court declare that subclasses of



                                                22
Case 1:17-cv-22652-KMW Document 142 Entered on FLSD Docket 06/10/2020 Page 23 of 40



    immigrants were excluded from the protections of the Fourteenth Amendment and the

    laws adopted under its authority.      Second, even if the Court had made such a

    pronouncement, it would be dicta—and therefore not binding on the Court—and

    abrogated by more recent cases that have held the opposite. See Plyler, 457 U.S. at 210

    (“Aliens, even aliens whose presence in this country is unlawful, have long been

    recognized as ‘persons’ guaranteed due process of law by the Fifth and Fourteenth

    Amendments.”).

          P&G also cites to Anderson v. Conboy, a case that considered whether Section

    1981 prohibits alienage discrimination by private employers. The plaintiff in Anderson

    was an immigrant from Jamaica who was elected as a business representative for a local

    chapter of a trade union, but was later removed from the role because the trade union

    prohibited service unless “such member is a citizen of the United States or Canada.”

    Anderson, 156 F.3d at 168. Plaintiff initiated a Section 1981 lawsuit for private alienage

    discrimination. After reviewing Section 1981’s language, history, and structure, the court

    reversed the district court’s dismissal of the plaintiff’s claim, holding that Section 1981

    protects non-citizens from private alienage discrimination.

          The employer argued that extending Section 1981’s prohibition of alienage

    discrimination to private employers would conflict with IRCA, which “imposes sanctions

    against employers who knowingly hire or continue to employ aliens not authorized to work

    in the United States.” Id. at 180. It claimed that because Section 1981 did not expressly

    exempt “illegal aliens” from coverage, “applying Section 1981 to claims of private alienage

    discrimination would lead to the absurd result of holding liable under Section 1981

    employers who refuse to hire undocumented aliens in order to comply with IRCA.” Id.



                                                23
Case 1:17-cv-22652-KMW Document 142 Entered on FLSD Docket 06/10/2020 Page 24 of 40



    The court rejected this argument explaining, “[i]f an employer refuses to hire a person

    because that person is in the country illegally, that employer is discriminating on the basis

    not of alienage but of noncompliance with federal law.” Id. P&G quotes to this portion of

    Anderson to claim that the court “emphasized . . . that Section 1981 does not protect

    aliens who are not lawfully admitted.” (DE 106 at 8.)

            P&G’s misses the mark by reading this quote as implying a categorical exclusion

    of DACA recipients, who are required to possess work authorization, from Section 1981’s

    protections. In addressing the employer’s concern about conflict with IRCA, the court

    considered whether a private employer’s compliance with IRCA, by refusing to hire

    immigrants lacking legal work authorization, constitutes prohibited alienage discrimination

    under Section 1981. While the court concluded that rejection of these applicants would

    not violate Section 1981, it did not consider the separate question of whether a private

    employer may discriminate against subclasses of work-authorized non-citizens. Indeed,

    this hypothetical was not before the Court because hiring DACA recipients, and other

    work-authorized immigrants, does not violate IRCA and therefore would not create the

    statutory conflict of concern in Anderson. 16 See supra n.12.

            For these reasons, the Court finds Takahashi and Anderson to be distinguishable;

    they do not preclude the Court from holding that Section 1981 protects DACA recipients.

         B. P&G’s Policy is Facially Discriminatory on the Basis of Alienage




    16
       P&G also cites to Juarez, 69 F. Supp. 3d at 369. But as Defendant acknowledges, Juarez
    explained that it “need not address the extent, if any, to which § 1981’s protection against
    discrimination extends to illegal or undocumented immigrants.” Juarez, 69 F. Supp. 3d at 369
    n.7.


                                                 24
Case 1:17-cv-22652-KMW Document 142 Entered on FLSD Docket 06/10/2020 Page 25 of 40



           P&G’s next argues that its policy does not violate Section 1981, contending that it

    did not classify on the basis of “alienage,” but by “immigration status.” To establish a

    violation of Section 1981 for alienage discrimination, a plaintiff must prove that he was

    intentionally discriminated against because he lacked U.S. citizenship. See Jackson v.

    BellSouth Telecommunications, 372 F.3d 1250, 1270 (11th Cir. 2004); Ferrill v. Parker

    Grp., Inc., 168 F.3d 468, 472 (11th Cir. 1999).          Intentional discrimination can be

    established by a facially discriminatory policy: one that explicitly applies less favorably to

    some, or all, members of a protected group. See Int'l Union, United Auto., Aerospace &

    Agr. Implement Workers of Am., UAW v. Johnson Controls, Inc., 499 U.S. 187, 198 (1991)

    (the “policy is facially discriminatory because it requires only a female employee to

    produce proof that she is not capable of reproducing.”); Cmty. House, Inc. v. City of Boise,

    490 F.3d 1041, 1048 (9th Cir. 2007) (“A facially discriminatory policy is one which on its

    face applies less favorably to a protected group.”); Bangerter v. Orem City Corp., 46 F.3d

    1491, 1500 (10th Cir. 1995) (the policy “facially single[s] out the handicapped and

    appl[ies] different rules to them. Thus, the discriminatory intent and purpose of the [policy]

    are apparent on [its] face.”). The Supreme Court has announced that a policy is facially

    discriminatory if it cannot survive the “but-for” test; that is, if “the evidence shows

    ‘treatment of a person in a manner which but for that person’s [protected characteristic]

    would be different.’” Johnson Controls, 499 U.S. at 200 (citing City of Los Angeles, Dep't

    of Water & Power v. Manhart, 435 U.S. 702, 711, 98 S. Ct. 1370, 1377, 55 L. Ed. 2d 657

    (1978)).    A facially discriminatory policy is dispositive evidence of intentional

    discrimination. “Where a claim of discriminatory treatment is based upon a policy which

    on its face applies less favorably” to members of a protected class, “a plaintiff need not



                                                 25
Case 1:17-cv-22652-KMW Document 142 Entered on FLSD Docket 06/10/2020 Page 26 of 40



    otherwise establish the presence of discriminatory intent” with other evidence. Frank v.

    United Airlines, Inc., 216 F.3d 845, 854 (9th Cir. 2000) (internal citations and brackets

    omitted).

           By its explicit terms, the policy automatically rejected—at the first step of the

    application process—all work-authorized non-citizens, except those specifically identified

    as exempt. P&G’s initial questionnaire asked applicants whether they were a U.S. citizen,

    or a LPR, asylee, or refugee, or an immigrant admitted for residence under the 1986

    immigration law. If the applicant answered “NO,” he or she was automatically rejected.

    However, if the applicant was a U.S. citizen and answered “YES,” the application could

    proceed for further review. By asking “[a]re you currently a U.S. citizen OR national” as

    a criterion for exclusion, the policy explicitly singled out non-citizens and subjected them

    to less favorable treatment. See Nyquist v. Mauclet, 432 U.S. 1, 9 (1977) (finding policy

    to be discriminatory on the basis of alienage because it was “directed at aliens and that

    only aliens [were] harmed by it.”). The policy therefore cannot survive the but-for test;

    while all U.S. citizens were not affected and could proceed to subsequent phases of the

    application process, all work-authorized non-citizens were automatically rejected, unless

    they belonged to an exempt subclass. See Comcast Corp., 140 S. Ct. at 1014. The

    policy is therefore akin to those that courts have found to be facially discriminatory for

    subjecting some, or all, individuals of a protected class to less favorable treatment. See

    Johnson Controls, 499 U.S. at 197 (policy that excluded all women from lead-exposed

    jobs, except those whose inability to bear children was medically documented, “create[d]

    a facial classification based on gender.”); Phillips v. Martin Marietta Corp., 400 U.S. 542

    (1971) (policy that excluded all women with pre-school-age children from employment



                                                26
Case 1:17-cv-22652-KMW Document 142 Entered on FLSD Docket 06/10/2020 Page 27 of 40



    was facially discriminatory); Frank v. United Airlines, Inc., 216 F.3d 845, 853 (9th Cir.

    2000) (airline policy where “men could generally weigh as much as large-framed men,”

    while “women could generally not weigh more than medium-framed women” was facially

    discriminatory); Healey v. Southwood Psychiatric Hosp., 78 F.3d 128, 130 (3d Cir. 1996)

    (hospital policy that considered gender in assigning staff to either morning, or less

    favorable night shifts, was facially discriminatory).

           P&G claims that because LPRs, asylees, and refugees were not automatically

    excluded, and many of these immigrants were employed at the Company, the policy did

    not discriminate on the basis of alienage. However, the Supreme Court has made clear

    that a policy can be facially discriminatory against a protected class, even if not all

    members of that class are subject to adverse treatment. In Phillips, the Supreme Court

    explained that an employer’s policy that barred all married women with preschool children

    from employment was facially discriminatory against women, even though 75 to 80

    percent of the employees in the position the plaintiff sought were women. See Phillips,

    400 U.S. at 543. Similarly, in Johnson Controls, a battery manufacturer maintained a

    fetal-protection policy that excluded all women, except those whose inability to bear

    children was medically documented, from positions that could lead to lead exposure.

    Men were not affected by the policy regardless of their fertility. Although the policy did

    not bar all women, the Court nonetheless found that it excluded “women with childbearing

    capacity from lead-exposed jobs and so creates a facial classification based on gender.”

    Johnson Controls, 499 U.S. at 197; see also Connecticut v. Teal, 457 U.S. 440, 455

    (1982) (“It is clear that Congress never intended to give an employer license to

    discriminate against some employees on the basis of race or sex merely because he



                                                 27
Case 1:17-cv-22652-KMW Document 142 Entered on FLSD Docket 06/10/2020 Page 28 of 40



    favorably treats other members of the employees’ group.”); Furnco Const. Corp. v.

    Waters, 438 U.S. 567, 579 (1978) (“A racially balanced work force cannot immunize an

    employer from liability for specific acts of discrimination.”). Thus, P&G misinterprets the

    law when it argues that its employment of some work-authorized non-citizens absolves it

    of all liability for intentional alienage discrimination.

           Defendant next asserts that the policy excluded DACA recipients because of their

    “immigration status,” a classification it contends is distinct from “alienage” and lawful

    under Section 1981. The Court finds this argument unavailing. The cases cited by P&G

    do not convince the Court that discrimination based on “immigration status” is either

    distinct from alienage discrimination or lawful under Section 1981. 17

           To the contrary, courts have found similar policies that subject only certain

    subclasses of immigrants to adverse treatment to constitute alienage discrimination. In

    Nyquist v. Mauclet, 432 U.S. 1 (1977), the Supreme Court expressly rejected the

    distinction P&G now attempts to draw. Nyquist involved an Equal Protection challenge

    to a New York statute that barred certain non-citizens from eligibility for state financial




    17
        P&G cites to district court cases from other circuits to support its contention that P&G’s policy
    discriminates based on “immigration status,” not “alienage.” The cited cases are factually
    distinguishable because they did not involve a facially discriminatory policy that denied
    employment to subclasses of non-citizens. In Vaughn v. City of New York, 2010 WL 2076926
    (E.D.N.Y. May 24, 2010) and Talwar v. Staten Island University Hosp., 2014 WL 5784626
    (E.D.N.Y. Mar. 31, 2014), the court granted summary judgment in favor of employers on the
    Section 1981 claim because the record lacked sufficient evidence that employees were subject
    to adverse employment action because of their lack of U.S. citizenship—not because the court
    had found that the alleged discrimination was on the basis of “immigration status,” as opposed to
    “alienage.” Camara v. Schwan’s Food Manufacturing, Inc., 2005 WL 1950142 (E.D. KY. Aug. 15,
    2005) is distinguishable because it was decided in the context of a motion to amend the complaint
    to add a Section 1981 claim. The district court denied the motion in part because the Sixth Circuit
    had not addressed whether Section 1981 prohibits private alienage discrimination.
                                                     28
Case 1:17-cv-22652-KMW Document 142 Entered on FLSD Docket 06/10/2020 Page 29 of 40



    assistance programs for higher education. That policy is very similar to P&G’s; under the

    statute, to qualify for the scholarship programs, the applicant:

                   (a) must be a citizen of the United States, or (b) must have
                   made application to become a citizen, or (c) if not qualified for
                   citizenship, must submit a statement affirming intent to apply
                   for United States citizenship as soon as he has the
                   qualification, and must apply as soon as eligible for
                   citizenship, or (d) must be an individual of a class of refugees
                   paroled by the attorney general of the United States under his
                   parole authority pertaining to the admission of aliens to the
                   United States.

    Nyquist, 432 U.S. at 4.

           Plaintiffs in that case did not qualify for scholarships because they were not U.S.

    citizens and also did not belong to a subclass of eligible immigrants. The Court held that

    the classification drawn by the statute constituted “alienage classification,” and that its

    constitutionality would therefore be reviewed under strict scrutiny. Id. at 7. In doing so,

    the Court flatly rejected the state’s argument—identical to the one P&G now asserts—

    that the policy “does not impose a classification based on alienage.” Id. at *7-8. Like

    P&G, the state explained that the policy did not ban all non-citizens, but only those with

    certain immigration statuses, claiming that the statute “distinguishes ‘only within the

    ‘heterogenous’ class of aliens’ and ‘does not distinguish between citizens and aliens vel

    non.’” Id. at 8. The Court rejected the state’s argument as incompatible with its prior

    decision in Graham v. Richardson 18, and explained, “[t]he important points are that [the


    18
      In Graham v. Richardson, 403 U.S. 365 (1971), the Supreme Court struck down an Arizona
    statute that only allowed a subclass of immigrants—those who met a 15-year durational residency
    requirement—to obtain welfare assistance. Nyquist found that Graham undermined the state’s
    argument that the New York law was not discriminatory on the basis of “alienage” because it did
    not discriminate against all non-citizens, explaining “the Arizona statute served to discriminate
    only within the class of aliens . . . [t]he Court nonetheless subjected the statute to strict scrutiny
    and held it unconstitutional.” Nyquist, 432 U.S. at 8.


                                                     29
Case 1:17-cv-22652-KMW Document 142 Entered on FLSD Docket 06/10/2020 Page 30 of 40



    policy] is directed at aliens and that only aliens are harmed by it. The fact that the statute

    is not an absolute bar does not mean that it does not discriminate against the class.” Id.

    at 9. The Supreme Court’s reasoning for finding the statute discriminatory on the basis

    of “alienage” applies with equal force here: by its explicit terms, P&G’s policy was directed

    only at aliens, while no U.S. citizens were adversely affected. 19

           More recently, in Dandamudi v. Tisch, 686 F.3d 66, 69 (2d Cir. 2012), the Second

    Circuit assessed the constitutionality of a New York statutory requirement “that only U.S.

    Citizens or Legal Permanent Residents (“LPRs”) are eligible to obtain a pharmacist’s

    license in New York.” Plaintiffs were “nonimmigrant aliens” with temporary worker visas,

    many of whom had applied for, but had not yet received, permanent resident status. Like

    P&G’s policy, the statutory scheme only excluded certain subclasses of non-citizens.

    Nonetheless, the court found that it classified on the basis of alienage, explaining

    “[because] there are no compelling reasons for the statute’s discrimination based on

    alienage, we hold the New York’s statute to be unconstitutional.” Dandamudi, 686 F. 3d

    at 70 (emphasis added). In doing so, the court rejected the state’s argument—similar to

    that asserted by P&G—that its exclusion of nonimmigrant aliens should be analyzed

    differently from alienage discrimination; the state argued that the “strict scrutiny analysis

    of classifications based on ‘alienage’ is inapplicable to classifications of nonimmigrant

    aliens and that only rational basis review of the statute is required.” Id. at 74. The court

    declined to recognize this distinction, and refused to establish a new exception to the

    “general rule that classifications based on alienage are suspect and subject to strict


    19
      While the Eleventh Circuit in Estrada distinguished Nyquist and Graham to conclude that strict
    scrutiny in an Equal Protection context did not apply, it did not address Nyquist’s finding that
    discrimination against subclasses of non-citizens because of their “immigration status” is not
    legally distinct from “alienage” discrimination.
                                                  30
Case 1:17-cv-22652-KMW Document 142 Entered on FLSD Docket 06/10/2020 Page 31 of 40



    scrutiny review.” Id. at 78. Accordingly, Dandamudi further undermines P&G’s position

    that its policy of categorically rejecting all work-authorized non-citizens, except LPRs,

    asylees, and refugees, does not constitute alienage discrimination. 20

           Finally, P&G argues that its hiring policy was for a legitimate business purpose,

    claiming that recruiting interns unable to work in the U.S. long-term, or who are subject to

    immediate deportation, is incompatible with its “develop from within” hiring plan.

    However, the Supreme Court has made clear that “the absence of a malevolent motive

    does not convert a facially discriminatory policy into a neutral policy with a discriminatory

    effect. Whether an employer practice involves disparate treatment through explicit facial

    discrimination does not depend on why the employer discriminates but rather on the

    explicit terms of the discrimination.” Johnson Controls, 499 U.S. at 199. Indeed, the

    policy in Johnson Controls was for an arguably laudatory and non-discriminatory purpose:

    to protect the health of unborn children. Nonetheless, the Court found that it “explicitly

    discriminate[d] against women on the basis of their sex.” Id. at 197. Here, by its explicit

    terms, P&G’s policy is facially discriminatory on the basis of alienage; neither its purpose

    nor P&G’s lack of animus renders it otherwise. 21


    20
       During oral argument, P&G argued for the first time—and without citing to the statutory text,
    legislative history, or case law—that Congress intended IRCA to be the exclusive remedy against
    “immigration status” discrimination. Under IRCA, permanent residents, refugees, and asylees are
    specifically identified as protected from “immigration status” discrimination. See 8 U.S.C. §
    1324b(a)(3)(B). P&G therefore argues that employers may lawfully discriminate against all other
    non-citizens based on their “immigration status,” because they do not belong to the class
    protected under IRCA. The Court will not consider this argument because it has not been briefed
    by the Parties. See McFarlin v. Conseco Servs., LLC, 381 F.3d 1251, 1263 (11th Cir. 2004) (“A
    party is not allowed to raise at oral argument a new issue for review.”). The Court further notes
    that while IRCA expressly excludes certain subclasses of immigrants from its protection against
    citizenship discrimination, see 8 U.S.C. § 1324b(a)(3)(B), individuals with deferred action status
    are not identified as part of this excluded cohort.
    21
      P&G also cites to a letter from Deputy Special Counsel of the Office of Special Counsel for
    Immigration-Related Unfair Employment Practices, in which the Deputy Special Counsel provided
                                                   31
Case 1:17-cv-22652-KMW Document 142 Entered on FLSD Docket 06/10/2020 Page 32 of 40



       C. The Equal Protection Analysis in Estrada does not Control the Section 1981
          Analysis in this Case

           P&G next argues that because the Eleventh Circuit held in Estrada that a state

    policy that facially discriminated against DACA recipients was in compliance with the

    Equal Protection Clause, any policy that facially discriminates against DACA recipients

    will not violate Section 1981. The Court is not persuaded that this is the case.

           Estrada involved a state policy that prohibited DACA recipients from attending

    Georgia’s three most selective universities. See Estrada, 917 F.3d at 1302. The plaintiffs,

    DACA recipients who were qualified and wished to attend these universities but were

    barred from admission, challenged it as unconstitutional. The Eleventh Circuit found that

    the policy was not preempted under the Supremacy Clause and that its exclusion of

    DACA recipients did not violate the Equal Protection Clause. The court applied rational

    basis review to assess the policy’s constitutionality, after finding that public education is

    not a fundamental right and that the policy excluded only individuals who could not “be

    treated as a suspect class.” Id. at 1308-1309. It held that the state’s exclusion of DACA

    recipients was “rationally related to the state’s legitimate interest in responsibly investing

    state resources,” explaining:

                   The Policy applies only to selective schools that did not admit
                   all qualified applicants in the last two years. Because the
                   schools cannot admit all qualified applicants, the Georgia
                   System Regents must prioritize which students to admit. The
                   Regents could have decided to prioritize those students who
                   are more likely to stay in Georgia after graduation. . . . Thus,

    “general guidelines” on IRCA and suggested that an employer may ask applicants whether they
    require visa sponsorship and reject those who answer “YES.” (See DE 104-4.) This letter
    suggests that employers are not required to incur the financial expenses of visa sponsorship. But
    it does not address whether P&G may—consistent with IRCA or Section 1981—rely on a question
    that explicitly asks applicants if they are a U.S. citizen, or a LPR, refugee, or asylee, and reject
    those who answer “NO.” Accordingly, the Court finds no inconsistency between the Court’s
    finding and the guidance set forth in the letter.
                                                    32
Case 1:17-cv-22652-KMW Document 142 Entered on FLSD Docket 06/10/2020 Page 33 of 40



                   the Policy is rationally related to the state’s legitimate interest
                   in responsibly investing state resources.

    Id. at 1311.

           Estrada is not determinative of the issues in the instant case. As an initial matter,

    the policy in Estrada only barred DACA recipients from attending Georgia’s three most

    selective post-secondary schools but did not prohibit them from attending all other public

    universities or community colleges in the state. In its Equal Protection analysis, the

    Eleventh Circuit emphasized this feature of the policy, noting that it did not “strike[ ] at

    appellants’ ability to exist in the community,” and that “[a]ppellants may pursue

    postsecondary education outside these three schools, and the Policy in no way

    undermines appellants’ deferred action status.” Estrada, 917 F.3d at 1310. Here, the

    record suggests that P&G’s policy excludes DACA applicants from all positions at the

    Company. And if all employers could adopt similar policies categorically rejecting DACA

    recipients, their ability to exist in the community and deferred action status would be

    undermined, because DACA recipients are required to work as a condition of their

    deferred action. See Regents, 908 F.3d at 490 (citation omitted). As noted by the

    Supreme Court, “[t]he assertion of an authority to deny to aliens the opportunity of earning

    a livelihood . . . would be tantamount to the assertion of the right to deny them . . . abode,

    for in ordinary cases they cannot live where they cannot work.” Takahashi, 334 U.S. at

    416; Truax v. Raich, 239 U.S. 33, 41 (1915) (“It requires no argument to show that the

    right to work for a living in the common occupations of the community is of the very

    essence of the personal freedom and opportunity that it was the purpose of the

    Amendment to secure.”).




                                                   33
Case 1:17-cv-22652-KMW Document 142 Entered on FLSD Docket 06/10/2020 Page 34 of 40



           Moreover, Estrada had no occasion to consider whether the policy there

    constituted unlawful alienage discrimination under Section 1981. Consequently, the

    Court finds that Estrada’s Equal Protection analysis does not control the Section 1981

    analysis in this case, in light of the following well established principles: (1) the scope of

    protections afforded to immigrants protected under Section 1981 is greater than, and

    therefore not limited to, the protections they receive under the Equal Protection Clause;

    (2) the fact that a group is not a “suspect class” under the Equal Protection Clause does

    not preclude them from receiving greater statutory protection as protected persons of laws

    enacted under Section 5 of the Fourteenth Amendment, including Section 1981; and (3)

    there are significant doctrinal differences for establishing liability under the Equal

    Protection Clause and Section 1981, which follows the Title VII framework, such that a

    policy could simultaneously be in compliance with the Equal Protection Clause, but in

    violation of Section 1981.

           In an attempt to establish that Estrada controls the Section 1981 analysis in this

    case, P&G cites to Juarez and Takahashi to support its contention that the alienage

    protections of Section 1981 are co-extensive with that of the Equal Protection Clause,

    such that “[c]ourts should look to interpretation of the Equal Protection Clause to

    determine whether a classification under Section 1918 is facially discriminatory.” (DE 106

    at 13.) Juarez opined that a policy that violates the Equal Protection Clause will also

    necessarily violate Section 1981—suggesting that Section 1981’s protections against

    alienage discrimination cannot be any less protective than that of the Equal Protection

    Clause. See Juarez, 69 F. Supp. 3d at 373. But neither Juarez nor Takahashi supports

    the inverse proposition that Section 1981 cannot afford greater protection against



                                                 34
Case 1:17-cv-22652-KMW Document 142 Entered on FLSD Docket 06/10/2020 Page 35 of 40



    alienage discrimination than the Equal Protection Clause. Accordingly, they lend no

    support to P&G’s position that a policy that complies with the Equal Protection Clause will

    also necessarily be lawful under Section 1981.

           To the contrary, the Supreme Court has made clear that statutes enacted to

    enforce the Equal Protection Clause pursuant to Section 5 of the Fourteenth Amendment,

    including Section 1981, may afford greater protection than the Constitution by proscribing

    even those practices that do not violate the Equal Protection Clause. See Katzenbach v.

    Morgan, 384 U.S. 641, 648 (1966) (Congress’ legislative authority under Section 5 of the

    Fourteenth Amendment is not limited to proscribing only those policies “that the judicial

    branch was prepared to adjudge unconstitutional. . . .”); City of Boerne v. Flores, 521 U.S.

    507, 518 (1997) (“Legislation which deters or remedies constitutional violations can fall

    within the sweep of Congress’ enforcement power even if in the process it prohibits

    conduct which is not itself unconstitutional . . . .”); Arritt v. Grisell, 567 F.2d 1267, 1272

    (4th Cir. 1977) (“Legislation authorized by § 5 of the Fourteenth Amendment can prohibit

    practices which would pass muster under the Equal Protection Clause, absent an act of

    Congress.”).

           Indeed, Section 1981’s alienage discrimination protections do extend broader than

    that of the Equal Protection Clause; certain conduct not cognizable under the Equal

    Protection Clause is actionable under Section 1981. For instance, Section 1981 prohibits

    racial and alienage discrimination in the private sector, while the Equal Protection Clause

    only applies to governmental conduct. See 42 U.S.C. § 1981 (c) (“The rights protected

    by this section are protected against impairment by nongovernmental discrimination and

    impairment under color of State law.”). Moreover, while retaliation is not actionable under



                                                 35
Case 1:17-cv-22652-KMW Document 142 Entered on FLSD Docket 06/10/2020 Page 36 of 40



    the Equal Protection Clause, it constitutes prohibited conduct under Section 1981. See

    Watkins v. Bowden, 105 F.3d 1344, 1354 (11th Cir. 1997); CBOCS West, Inc. v.

    Humphries, 553 U.S. 442 (2008) (holding that Section 1981 encompasses retaliation

    claims). Accordingly, P&G’s suggestion that the scope of protections afforded non-

    citizens under Section 1981 cannot be any broader than that of the Equal Protection

    Clause is incorrect.

           P&G next argues that because Estrada declared that DACA recipients do not

    belong to a “suspect class” under the Equal Protection Clause, DACA recipients are not

    a “protected class” under Section 1981. The Court finds this argument to be unavailing

    because whether a group is protected under a statute enacted under Section 5 of the

    Fourteenth Amendment solely depends on the intent of Congress, and does not turn on

    whether courts have declared that group a “suspect class” under the Equal Protection

    Clause. 22 Indeed, several statutes enacted pursuant to the Fourteenth Amendment

    protect groups that are not “suspect” under the Equal Protection Clause, and have

    afforded them protection beyond those they are entitled to under the Constitution. For

    instance, individuals over 40 are a “protected class” under the ADEA, even though “age

    is not a suspect classification under the Equal Protection Clause.” See Kimel v. Fla. Bd.

    of Regents, 528 U.S. 62, 83 (2000); O'Connor v. Consol. Coin Caterers Corp., 517 U.S.

    308, 312 (1996). While disabled individuals are not a “suspect class” under the Equal

    Protection Clause, they are entitled to the protections of the ADA. See Bowers v. Nat’l

    Collegiate Athletic Ass’n, 475 F.3d 524, 553 (3rd Cir. 2007). Similarly, the fact that



    22
       See E.E.O.C. v. Tortilleria La Mejor, 758 F. Supp. 585, 587 (E.D. Cal. 1991) (finding that
    “unlawfully present” immigrants are protected under Title VII after engaging in statutory
    interpretation to discern Congress’s intent).
                                                 36
Case 1:17-cv-22652-KMW Document 142 Entered on FLSD Docket 06/10/2020 Page 37 of 40



    pregnant women do not belong to a “suspect class” under the Constitution does not

    preclude them from receiving the protections of Title VII. See Maher v. Roe, 432 U.S.

    464, 470 (1977); Newport News Shipbuilding & Dry Dock Co. v. E.E.O.C., 462 U.S. 669,

    684 (1983) (“The Pregnancy Discrimination Act has now made clear that, for all Title VII

    purposes, discrimination based on a woman’s pregnancy is, on its face, discrimination

    because of her sex.”). As previously discussed, the Court’s finding that DACA recipients

    are protected under Section 1981 is supported by the statute’s text and legislative history.

    Their exclusion from a “suspect class” under the Equal Protection Clause has no bearing

    on the Court’s statutory analysis.

           Finally, there are significant differences in the legal framework used for assessing

    liability under the Equal Protection Clause and Section 1981, such that the outcome of an

    Equal Protection challenge does not control the outcome of a Section 1981 case. The

    test applied to determine the legality of a facially discriminatory policy under the Equal

    Protection Clause depends on the status of the excluded group (suspect or non-suspect

    class) and the right compromised (fundamental or non-fundamental right). See Plyler v.

    Doe, 457 U.S. 202, 216 (1982). Because Estrada declared that DACA recipients are not

    a suspect class, and neither public education nor employment is a fundamental right, a

    policy that facially discriminates against DACA recipients in these contexts violates the

    Equal Protection Clause only if it cannot survive rational basis review. See Heller v. Doe

    by Doe, 509 U.S. 312, 319 (1993) (“a classification neither involving fundamental rights

    nor proceeding along suspect lines is accorded a strong presumption of validity.”).

    “Traditional rational basis review is highly deferential to government action.” Jones v.

    Governor of Fla., 2020 WL 829347, at 9 (11th Cir. Feb. 19, 2020). In assessing a policy



                                                37
Case 1:17-cv-22652-KMW Document 142 Entered on FLSD Docket 06/10/2020 Page 38 of 40



    under rational basis review, courts look to “whether there is any rational basis for the law,

    even if the government’s proffered explanation is irrational, and even if it fails to offer any

    explanation at all.” Id.

           By contrast, for claims of private intentional discrimination, the framework for

    establishing liability under Section 1981 “is the same as the formulation used in Title VII

    discriminatory treatment cases.” Ferill v. Parker Grp., Inc., 168 F.3d 468, 472 (11th Cir.

    1999). Under Title VII, a policy that is facially discriminatory against members of a

    protected class violates the statute, unless the employer can establish a bona fide

    occupational qualification (“BFOQ”). 23 See Johnson Controls, Inc., 499 U.S. at 206. The

    BFOQ is an extremely narrow exception to the general prohibition against policies that

    facially discriminate based on a protected characteristic. See id. at 201 (“The BFOQ

    defense is written narrowly, and this Court has read it narrowly”). “To prove a BFOQ, the

    employer must show that [the protected characteristic] is a qualification ‘reasonably

    necessary to the normal operation of that particular business or enterprise.’” Garrett v.

    Okaloosa Cnty., 734 F.2d 621, 624 (11th Cir. 1984) (citation omitted). “The BFOQ

    defense has been construed very narrowly to apply ‘only when the essence of the

    business operation would be undermined by not hiring members of the protected class’

    exclusively.” Id. (citation omitted).

           As a result of the doctrinal differences in Section 1981 and the Equal Protection

    Clause, a policy that facially discriminates against DACA recipients violates Section 1981



    23
      The BFOQ defense does not shield employers from liability for employer racial discrimination,
    but courts have not considered whether BFOQ is a defense to alienage discrimination. See Ferrill,
    168 F.3d at 473 (“the BFOQ defense does not apply to racial discrimination. . . .”). The Court
    assumes, without deciding, that it is.


                                                   38
Case 1:17-cv-22652-KMW Document 142 Entered on FLSD Docket 06/10/2020 Page 39 of 40



    unless the employer can establish a BFOQ, but violates the Equal Protection Clause only

    if there is no possible rational basis for it. 24       Because assessing whether a policy

    constitutes a BFOQ is a “much more rigorous test” than determining whether it is justified

    by a rational basis, Estrada’s Equal Protection analysis does not control the Court’s

    Section 1981 analysis. Kimel v. State Bd. of Regents, 139 F.3d 1426, 1448 (11th Cir.

    1998) (Cox, Concurring). For these reasons, P&G’s motion is denied as to its argument

    that Estrada requires the Court to hold that P&G’s exclusion of DACA recipients “is not

    an improper classification under Section 1981.” 25 (DE 106 at 15.)

         D. P&G Cannot Rely on the “Same-Decision” Defense

           Finally, P&G is not entitled to summary judgment on its “same-decision” defense,

    which is unavailable to an employer when a policy is facially discriminatory. See

    McCormick v. Archstone-Smith Communities, LLC, 2008 WL 11402014, at *2 (S.D. Fla.

    Jan. 15, 2008) (“Plaintiff is correct that the only defense to a facially discriminatory policy

    is a BFOQ.”); Johnson Controls, 499 U.S. at 200 (a facially discriminatory policy is



    24
      Cases evaluating the legality of mandatory retirement and maximum hiring age policies under
    the Equal Protection Clause and the ADEA—which also follows Title VII’s intentional
    discrimination framework—are instructive, demonstrating that a policy can survive rational basis
    review under the Equal Protection Clause, but nonetheless violate the ADEA for lack of a BFOQ.
    See, e.g., Hahn v. City of Buffalo, 770 F.2d 12, 13 (2d Cir. 1985) (affirming finding that policy
    setting the maximum hiring age as 29 for police officers was lawful under the Equal Protection
    Clause, but unlawful under the ADEA); Massachusetts Board of Retirement v. Murgia, 427 U.S.
    307 (1976) (compulsory retirement at age 50 for police officers did not violate Equal Protection
    Clause); U.S. Equal Employment Opportunity Comm'n v. City of St. Paul, 671 F.2d 1162 (8th Cir.
    1982) (affirming finding that mandatory retirement age of 65 was not support by a BFOQ for all
    positions in the fire department, except for district fire chief); E.E.O.C. v. Los Angeles Cnty., 706
    F.2d 1039, 1040 (9th Cir. 1983) (affirming finding that maximum hiring age of 35 violated the
    ADEA).
    25
      The Court further notes that not all policies that are facially discriminatory with regard to DACA
    recipients can survive rational basis review. See, e.g., Arizona Dream Act Coal. v. Brewer, 757
    F.3d 1053 (9th Cir. 2014) (finding that Arizona’s policy of denying driver’s licenses to DACA
    recipients was not rationally related to any legitimate state purpose).
                                                     39
Case 1:17-cv-22652-KMW Document 142 Entered on FLSD Docket 06/10/2020 Page 40 of 40



    “forbidden under Title VII unless respondent can establish that sex is a ‘bona fide

    occupational qualification.’”); Comcast, 140 S. Ct. at 1017-1018 (holding that “same

    decision” is not an available defense for a Section 1981 claim). Because P&G cannot

    rely on the “same decision” defense in this case, P&G’s motion is also denied as to this

    argument.

       IV.      CONCLUSION

             For these reasons, Defendant’s motion for summary judgment (DE 106) is

    DENIED.



             DONE AND ORDERED in chambers in Miami, Florida, this 10th day of June, 2020.




                                              40
